OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition dated June 3, 1997, containing two charges of professional misconduct predicated upon his conviction of a Federal felony. The petition charges the respondent with conduct that adversely reflects upon his fitness to practice law, in violation of Code of Professional Responsibility DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]), and conduct involving dishonesty, fraud, deceit, or misrepresentation, in violation of Code of Professional Responsibility DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]).
The respondent submitted an affidavit in response to the petition, dated July 21, 1997. In that affidavit, the respondent noted that he had publicly accepted responsibility, expressed remorse for his conduct, and had cooperated with the Federal authorities who investigated his case. The respondent specifically averred that he does not wish to contest this proceeding and is willing to accept whatever sanction the Court may deem appropriate.
Based upon the respondent’s admissions during the plea allocution and his waiver of any appearance before the Special Referee, the charges of the petition are sustained.
In determining an appropriate measure of discipline to impose, we note that the incarcerated respondent has offered no mitigation other than his expressions of remorse and his acknowledgment of wrongdoing. Under these circumstances, we find that the respondent’s pervasive scheme to use the United States mail to defraud investors warrants his disbarment.
Mangano, P. J., Bracken, Rosenblatt, Miller and Thompson, JJ., concur.
Ordered that the charges of the petition are sustained, based on the respondent’s affidavit in response to the petition; and it is farther,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Donald Bunsis, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Donald Bunsis shall continue to comply with this Court’s rules governing the conduct of disbarred, sus*228pended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Donald Bunsis is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.